Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Means for filtering atmospheric air, means for defining a cavity to receive the means for filtering: and means for cleaning the means for filtering without removing the means for filtering from the filtration apparatus in claim 18. The means for filtering is a filter, the means for defining a cavity is a housing and the means for cleaning the means for filtering is the cleanout system including a cleanout passageway, a cleanout inlet and a cleanout outlet
Means for cleaning includes a means for channeling a cleaning fluid between a means for receiving the cleaning fluid and a means for dispensing the cleaning fluid toward the means for filtering in claim 19.The means for channeling is a cleanout passageway, means for receiving the cleaning fluid is cleanout inlet and the means for dispensing is the cleanout outlet.
Means for channeling the cleaning fluid is coupled to the means for filtering in claim 20. The means for channeling is the cleanout passageway and the means for filtering is a filter.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Staffeld (US patent 4738696) (hereinafter “Staffeld”)
Regarding claim 1, Staffeld reference teaches a filtration apparatus comprising: a housing (see item 10) including a plurality of walls defining a cavity (see figure 1; the entire interior of the housing); a filter (see item 11) located in the cavity; and a cleanout system coupled to the housing (see figure 1 and or figure below), the cleanout system including a cleanout passageway between an outer surface of the housing and the filter (see figure 1 and or figure below; the fluid flows through the nozzle passageway ) , the cleanout system including a cleanout inlet accessible from the outer surface of the housing (see figure 1; inlet of the cleanout in communication with the housing at the top)  and a cleanout outlet in fluid communication with the filter (see figure 1; the outlet of the nozzle 30 is the cleanout outlet in fluid communication with the filter) , the cleanout system to enable removal of particulate from the filter without removing the filter from the housing (see column 2 lines 44-68 through column 3 lines 1-6)

    PNG
    media_image1.png
    587
    320
    media_image1.png
    Greyscale

Regarding claim 2, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches a panel (see item 28; the tubular sheet is referred a panel) coupled to the housing to enclose the filter within the cavity.
Regarding claim 3, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches the filter has a first side (see figure 1; the down/bottom side of the filter) oriented toward the outer surface of the housing and a second side (see figure 1; the top/upper side of the filter) oriented toward the cavity, the filter to capture particulate in fluid entering the cavity of the housing through the filter (see column 2 lines 44-68 through column 3 lines 1-6)
Regarding claim 4, Staffeld reference teaches the filtration apparatus of claim 3, Staffeld reference further teaches the cleanout inlet is accessible via an cleanout access port positioned adjacent the first side of the filter (see figure 1; inlet of the cleanout in communication with the housing at the top is accessible from the top and the top side is adjacent to the first side of the filter)
Regarding claim 5, Staffeld reference teaches the filtration apparatus of claim 3, Staffeld reference further teaches the cleanout system is to direct cleaning fluid from the cleanout inlet to the cleanout outlet, and the cleanout outlet is to direct the cleaning fluid from the second side of the filter toward the first side of the filter (see figure 1; the cleanout system directs the fluid from the cleanout inlet towards the cleanout outlet and the cleanout outlet associated with the nozzle directs the fluid to flow from the second side of the filter i.e. top side of the filter towards the first side i.e. bottom side of the filter)
Regarding claim 6, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the cleanout outlet includes a guide to direct cleaning fluid from the cleanout outlet toward the filter (see figure 1; the cleanout outlet directs the fluid flow in a specific direction right above the filter to pass through the filter and act as a guide)
Regarding claim 7, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the cleanout outlet includes a plurality of nozzles (see figure 1 item 30) to direct cleaning fluid toward the filter.
Regarding claim 8, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the filtration apparatus includes a bypass passageway to enable fluid flow from an exterior of the housing to the cavity when a fluid flow through the filter is less than a fluid flow threshold (see figure 1 and or figure below; the fluid which does not pass through the first filter of independent claim 1 bypasses the filter and pass through the filter assembly is the bypass passageway related to the filter of the independent claim)

    PNG
    media_image2.png
    587
    320
    media_image2.png
    Greyscale

Regarding claim 9, Staffeld reference teaches the filtration apparatus of claim 8, Staffeld reference further teaches that the cleanout passageway is isolated relative to the bypass passageway and a filtration passageway (see figure 1; the cleanout passageway is isolated relative to the bypass passageway and the filtration passageway) when the cleanout passageway is in a non-cleanout mode
Regarding claim 10, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that at least a portion of the cleanout passageway is located in the cavity of the housing (see Figure 1)
Regarding claim 12, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference further teaches that the filtration apparatus further includes a one-way valve (see item 34) positioned adjacent the cleanout outlet, the one-way valve movable between an open position to allow cleanout fluid to exit the cleanout outlet during a cleaning operation and a closed position to prevent fluid flow through the cleanout system during a filtration operation (the fluid is pressurized and only flows through the valve in one direction, this cause the solenoid valve to act as a one way valve and is opened only during the cleaning process of the filter to dispense the cleaning fluid from inlet to the outlet and remains closed when the filtration apparatus is in operation) 
Regarding claim 18, Staffeld reference teaches a filtration apparatus comprising: means for filtering atmospheric air (see item 11; means for filtering is the filter) for use by a downstream component: means for defining a cavity to receive the means for filtering (see figure 1; the housing defines the cavity to receive the filter): and means for cleaning (see figure 1; the cleanout system) the means for filtering without removing the means for filtering from the filtration apparatus (see figure 1 and or see column 2 lines 44-68 through column 3 lines 1-6; the cleanout system is used for cleaning the filter without removing the filter)
Regarding claim 19, Staffeld reference teaches the filtration apparatus of claim 18. Staffeld reference further teaches that the means for cleaning (cleanout system) includes a means for channeling a cleaning fluid between (cleanout passageway) a means for receiving the cleaning fluid  (cleanout inlet)and a means for dispensing the cleaning fluid (cleanout outlet) toward the means for filtering (see figure 1 item 11).
Regarding claim 20, Staffeld reference teaches the filtration apparatus of claim 19. Staffeld reference further teaches that the means for channeling (cleanout passageway) the cleaning fluid is coupled to the means for filtering (filter). (See figure 1; the cleanout passageway is fluidly coupled to the filter)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Staffeld in view of Swisher Jr. (US 5405421) (hereinafter “Swisher”).
Regarding Claim 11, Staffeld reference teaches the filtration apparatus of claim 1, Staffeld reference teaches the housing and the cleanout fluid provided through the cleanout passageway but is different from claim 11 in that it does not teach a blocker plate to block fluid flow through the housing outlet when a cleaning fluid is provided through the cleanout passageway. Swisher reference is directed to a filtration apparatus (see title and or abstract). Swisher reference further teaches a blocker plate (see Figure 2; item 44) to control the fluid flow through the housing outlet (see column 3 lines 35-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing  as taught by Swisher.
Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz (US20160082380) (hereinafter “Seitz”).
Regarding claim 13, Seitz reference teaches a filtration apparatus comprising: a filter system defining a primary passageway having a primary inlet (see item 104) and a primary outlet (see figure 1; the exit of the filtered air), the primary inlet to be in fluid communication with atmosphere (see figure 1) and the primary outlet to be in fluid communication with a downstream component (see figure 1; the primary outlet is in fluid communication with the filter which is downstream of the primary inlet); and a cleanout system (see figure 1; a pulse jet assembly) defining a secondary passageway (see figure 1; the secondary passageway is the passageway for the cleanout fluid from the cleanout inlet to the cleanout outlet) having a secondary inlet located adjacent the primary inlet (see figure 1; the inlet of the cleanout system is adjacent to the primary inlet) and a secondary outlet located adjacent the primary outlet (see figure 1; the outlet of the cleanout system is adjacent to the primary outlet)
Regarding claim 14, Seitz reference teaches the filtration apparatus of claim 13, Seitz reference further teaches a housing (see figure 1 item 102) defining a cavity to receive a filter (see item 11), the housing and the filter defining the primary passageway.
Regarding claim 15, Seitz reference teaches the filtration apparatus of claim 14, Seitz reference further teaches that at least a portion of the secondary passageway passes through the cavity (see figure 1)
Regarding claim 16, Seitz reference teaches the filtration apparatus of claim 14, Seitz reference further teaches that the housing supports the secondary inlet and the secondary outlet (see figure 1)
Regarding claim 17, Seitz reference teaches the filtration apparatus of claim 14, Seitz reference further teaches that the apparatus includes a guide adjacent the secondary outlet to direct cleaning fluid (see figure 1; the cleanout outlet directs the fluid flow in a specific direction right above the filter to pass through the filter and act as a guide)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner




/LUCAS A STELLING/               Primary Examiner, Art Unit 1773